UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------x
IN RE FACEBOOK, INC., IPO SECURITIES AND                    MDL No. 12-2389
DERIVATIVE LITIGATION,
                                                            OPINION & ORDER



----------------------------------------x

APPEARANCES:                                '~             --·-···--··· ·-----
                                             1 -,r p•,.,-.,, ,-, '· "(- ~- ~- ·
                                                                                                               - - - - - j..l
                                                                                                                                                   ,i
                                            !   l.
                                            •~.,.-.. ,
                                                                            Y
                                                            ,,~J!..J"'L-- \....:,·
                                                                  ~·"'T
                                                                                     )'1"•!
                                                                                     -·      -·,                                         I
                                                                                                                                                   ~ !

                                            p.L' •
                                                                                     t      .
                                                                                                                                                   i·:




                                            Il
                                            f;
                                                 I r~,·'!                       (
                                                                                     ON'        •          •    • ·'
                                                                                                                       ,--w L
                                                                                                                       ~-I\   .: '' ' Ii !I
                                                                                                                            , ·,---r,              ff
         Attorneys for Lead Plaintiffs                _,J                                                              ...   "   .-,1L.., _,.,..

                                            ·1dr     r~,,i ..i ~         ,,~.                                                                      i '
                                                 . J;..\..,1L,           11. - - -                                                                       {

         LABATON SUCHAROW LLP
         140 Broadway
                                            L!- _,, ._ ... ·•· . r-,,;·"J ( - ~f5-
                                            1j P ,\1T r-rl
                                                                                 ·-···.1jl !
                                                                                         , ....,L •   ..       ....._.. - - · __ _


         New York, NY 10005
         By:  Thomas A. Dubbs, Esq.
              James W. Johnson, Esq.
              Thomas G. Hoffman, Jr., Esq.

         BERNSTEIN LITOWITZ BERGER & GROSSMAN LLP
         1251 Avenue of the Americas, 44 t h Floor
         New York, NY 10019
         By:  Max W. Berger, Esq.
              Salvatore J. Graziano, Esq.
              John Rizio-Hamilton, Esq.
              Jonathan Uslaner, Esq.
              Jai Chandrasekhar, Esq.

         Attorneys for Additional Named Plaintiffs and
         Class Representatives Mr. & Mrs. Galvan

         LIEFF CABRASER HEIMANN & BERNSTEIN LLP
         250 Hudson Street, 8 th Floor
         New York, NY 10013
         By:  Steven E. Fineman, Esq.
              Nicholas Diamand, Esq.

         Attorneys for Additional Named Plaintiffs and
         Class Representatives Rand and Mr. & Mrs. Melton
I




    HACH ROSE SCHIRRIPA & CHEVERIE LLP
    185 Madison Avenue
    New York, NY 10016
    By:  Frank R. Schirripa, Esq.

    Attorneys for Defendant Facebook and Individual
    Facebook Defendants

    KIRKLAND & ELLIS LLP
    655 Fifteenth St. NW
    Washington, DC 20005
    By:  Susan E. Engel, Esq.
         Beth A. Williams, Esq.

    KIRKLAND & ELLIS LLP
    601 Lexington Avenue
    New York, NY 10022
    By: Andrew B. Clubok, Esq.
         Brant W. Bishop, Esq.
         Nathaniel Kritzer, Esq.

    KIRKLAND & ELLIS LLP
    555 California Street, #2700
    San Francisco, CA 94104
    By:  Elizabeth L. Deeley, Esq.

    WILLKIE FARR & GALLAGHER LLP
    1875 K Street, NW
    Washington, DC 20006
    By:  Richard D. Bernstein, Esq.
         Elizabeth J. Bower, Esq.
         Matthew Edwards, Esq.

    WILKIE FARR & GALLAGHER LLP
    787 Seventh Avenue
    New York, NY 10019-6099
    By:  Todd G. Cosenza, Esq.


    Attorneys for Underwriter Defendants

    DAVIS POLK & WARDWELL LLP
    450 Lexington Avenue
    New York, NY 10017
    By:  James P. Rouhandeh, Esq.
         Charles S. Duggan, Esq.
         Andrew Ditchfield, Esq.


                          2
Attorneys for Defendant James W. Breyer

WILSON SONSINI GOODRICH & ROSATI
650 Page Mill Road
Palo Alto, CA 94304
By:  Nina F. Locker, Esq.
     Doru Gavril, Esq.
     Liles H. Repp, Esq.




                      3
.,.



      Sweet, D.J.



                 Lead Plaintiffs Arkansas Teacher Retirement System and

      Fresno County Employees' Retirement Association, Named

      Plaintiffs and Class Representati v es Jose G. Galvan and Mary

      Jane Lule Galvan, and Class Representatives Eric Rand,       Paul

      Melton, Lynn Melton, and Sharon Morley (together, "Plaintiffs")

      have moved under Rule 23(e) for final approval of the Proposed

      Settlement 1 and approval of a plan for its allocation (the "Plan

      of Al l ocation " ). Court -appointed lead c lass counsel , Bernstein

      Litowitz Berger & Grossman LLP and Labaton Sucharow LLP ("Lead

      Counsel " ) have moved for a Lead Counsel Award of Attorneys'

      fees,   for payment of litigation expenses, and for payment of

      costs and expenses incurred by the Class Representatives. For

      the reasons that follow,   Plaintiffs' motions are granted.




      1    The Proposed Settlement seeks to settle c laims against
      Defendants Facebook, Inc. ( "Facebook" or th e " Company) ; Mark
      Zuckerberg, Sheryl K. Sandberg, David A. Ebersman, David M.
      Spillane, Marc L. Andreessen, Erskine B. Bowles, James W.
      Breyer, Donald E. Graham, Reed Hastings, and Peter A. Thiel
      (collectively , the "Individual Defendants"); and the Underwriter
      Defendants (which , together with Facebook and the Indi vidual
      Defendants, are "Defendants")in the amount o f $35,000,000.


                                         4
,   J




        Prior Proceedings



                   The procedural history and factual background of this

        litigation has been detailed extensively in various opinions by

        the Court. See In re Facebook,    Inc.,   IPO Sec.   & Derivative

        Litig., MDL No. 12-2389, 2016 WL 5080152, at *1        (S.D.N.Y. July

        7, 2016)   (the "Dis covery Opinion"); In re Facebook,       Inc.,   IPO

        Sec.   & Derivative Litig., 312 F.R.D. 332, 337      (S .D.N.Y. 2015)

        (the "Class Certification Opinion") ; In re Facebook,        Inc.,     IPO

        Sec.   & Deriv. Litig., 986 F. Supp. 2d 487,    492-93   (S.D.N.Y.

        2013) motion to certify appeal denied In re Facebook ,         Inc.,    IPO

        Sec. & Derivative Litig.,    986 F. Supp. 2d 524     (S .D.N.Y. 2014)

        (the "MTD Opinion"); see also In re Facebook,        Inc.,   IPO Sec.      &

        Derivative Litig., 288 F.R.D. 26 , 3 1- 34   (S.D.N.Y. 2012)     (the

        "C onsolidat i on Opinion " ) . Familiarity with the general

        background of this case as provided in previous opinions of the

        Court is assumed.



                   The present case is a consolidation of many separate

        actions brought before this Court pursuant to the transfer order

        of the United States Judicial Panel on Multidistrict Litigation

        (the "MDL Panel"), which was entered on October 4, 2012. On

        February 28 , 2013 , following the Consolidation Opinion,

        Plaintiffs filed their Complaint, which alleged violations of


                                           5
,

    Sections 11, 12(a) (2), and 15 of the Securities Act of 1933 (the

    "Securities Act"), 15 U.S.C.   §§   77k, 77l(a) (2) and 770.



              The Plaintiffs' consolidated class action complaint

    alleged, among other things, that certain disclosures made by

    Defendants, in registration statement effective at the time of

    its IPO (the "Registration Statement"), were materially false or

    misleading.


                   On December 11, 2013, the Court denied

    Defendants' motion to dismiss in its Opinion of that date.

    Discovery commenced and, on December 29, 2015, the Court granted

    Plaintiffs' motion for class certification pursuant to Federal

    Rule of Civil Procedure 23, classifying two subclasses, one for

    retail investors (the "Retail Investors") and one for

    institutional investors (the "Institutional Investors," and

    together, the "Class"), with certain exclusions as detailed in

    the Class Certification Opinion. 2 See Class Certification

    Opinion, 312 F.R.D. at 338.




    2    The two subclasses were defined as "(i) the Institutional
    Investor Subclass, consisting of the institutional investors
    that purchased or otherwise acquired [Facebook's] Class A common
    stock in or traceable to [Facebook's IPO] between May 17, 2012
    and May 21, 2012, inclusive, [the "Class Period"] and were
    damaged thereby; and (ii) the Retail Investor Subclass,
    consisting of all retail investors who purchased or otherwise
    acquired Facebook Class A common stock in or traceable to the


                                        6
Facts



            On February 1, 2012, Facebook, a worldwide social

media company, filed its initial Form S-1 Registration Statement

with the Securities and Exchange Commission ("SEC")               in

preparation for an initial public offering ("I PO") .              ( Def s.' 5 6. 1

~   l; Pls.' 56.1    ~   22.) At the end of the first quarter of 2012,

Facebook had nine hundred million monthly active users                 ("MAU"),

constituting approximately 13 % of the world's population; of

those MAUs , 45.8 % accessed Facebook through personal computers

only, 45.0 % accessed Facebook on both personal computers and

mobile devices, and 9.2% accessed Facebook only on mobile

devices.   (Defs.' 56 .1     ~~   3-4.)



           Around the end of 2011 and beginning of 2012,

Facebook's senior management observed that Facebook users were

using Facebook on mobile devices as a substitute for personal

computer use.   3   (See Pls .' 56.1      ~~   14, 21, 26 . ) Mobile devices




[Facebook's] IPO between May 17, 2012 and May 21 , 2012,
inclusive, and were damaged thereby." (Dkt. No . 193 at 2 . )

3    The parties disputed Facebook's perception of and response
to the proliferation of mobile users, as reflected in internal
conversations and third-party analyses. To the extent factual
disputes remain , they have been omitted from this opinion.


                                           7
allowed non-personal computer users to access Facebook and

increased the ability of users to consume Facebook content more

often and from more locations.             (See Defs.' 56.1     ~~   76 -77. ) Prior

to March 2012, however, Facebook did not have any advertisements

shown for users accessing the website on mobile devices, which

limited direct revenue from mobile users.                (Defs .' 56.1   ~~   80,

88 . ) Up to that point, the majority of Facebook's revenue came

from desktop advertising and fee payments associated with

personal computer advertising as well as virtual and digital

goods sales.     (Pls .' 56.1     ~    11; Defs.' 56.1   ~~   37-38 .) Around the

end of 2011 and beginning of 2012 , Facebook had begun

investigating the impact of mobile usage and its potential to

cannibalize or supplement personal computer usage.                   (See Pls.'

56.1   ~   18; Defs.' 56.1   ~~       85-87 ; Pls.' 56.1 Response~~ 85 - 87 . )



              In the months leading up to its IPO, Facebook adjusted

downward its internal forecasted revenue numbers. On December 8 ,

2011 , Facebook's Board of Directors (the "Board") discussed the

IPO, selected Morgan Stanley, along with J.P. Morgan and Goldman

Sachs , as lead underwriter for the IPO, and set Facebook's

internal revenue forecast for 2012 at $6.6 billion with second

quarter 2012 revenue forecasts at $1.53 billion. 4 (Pls. '                 56.1


4
     By 2012 , on average, Facebook's Board directors had been
serving for several years . (Pls.' Individual Defs.' 56.1


                                            8
1 19; Individual Defs.' 56.1 1 4.) The Board met several times

during the end of January 2012, during which time Board

directors discussed Facebook's latest draft registration

statement, asked questions, and discussed disclosures.        (See

Individual Defs.' 56.1 11 6-11.)



          By February 1, 2012, Facebook's annual internal

revenue forecast was reduced to $ 6. 2 3 billion.   ( Pls.' 5 6. 1

1 22.) On February 16, 2012, Facebook's Board was informed that

revenue was tracking below expectations for several reasons,

including that "Canvas 5 traffic has declined, negatively

impacting Payments and Ads revenue," "[s]lower than planned

uptake on Sponsored Stories driven by limited amount of

'sponsorable' content," "Facebook mobile use increasing," and

"[p]otential softness in advertiser demand."    (Rizio-Hamilton

Deel., Ex. 34; see Pls.' 56.1 1 23.) At the February 16 meeting,



Response 11 1-2.) The Board was asked to allocate significant
time in the first half of 2012 to assist with the IPO and met
several times during the IPO process. ( See Pls.' Indi victual
Defs.' 56.1 Response 11 3, 5-6.)

5    "Canvas" is a Facebook product that was only available on
desktops and a part of Facebook's "Payment" Business; "Canvas"
provided a "webpage canvas for 'third-party developers to show
their content," often games, from which Facebook users could
purchase virtual and digital goods and for which Facebook
collected fees for hosting the developers' products. (Pls.' 56.1
1 11.) At the time of the IPO, this was the source of
"substantially all" of Facebook' s revenue. (Id. ; see also Pls.'
56.1 1 1 2 2)


                                   9
the Board also created a Pricing Committee for the IPO, which

was composed of Andreessen, Breyer, and Thiel.             (Individual

Def s . '   5 6 . 1 ':lI 12 . )



                 On March 19, 2012, Facebook's annual internal revenue

forecast was reduced to $5.6 billion.         (Pls. '   56.1 ':lI 25 . ) When

informed that this number was likely to drop further to $5.2

billion, Sandberg stated that this was a "real problem." (Pls. '

56.1 ':lI 29.) Around this time , in response to the observed

revenue growth and revenue forecast decline, Facebook

established a "war room" to analyze and address the trend.

( Pls.' 5 6. 1 ':ll':ll 2 6- 27.) Members of the "war room" looked, in

part, at the financial impact of existing and new Facebook users

accessing Facebook on mobile devices.         (Id.)



                 In late March 2012 , Kurt Runke ("Runke") , Facebook's

Advertising Inventory Manager and participant in the "war room,"

circulated analysis regarding the declining revenue growth using

data from late 2011 and early 2012.         (Defs.' 56.1 ':lI 96.) As part

of his analysis, Runke wrote that users who increased Facebook

use on mobile devices varied in how their use impacted

Facebook's revenue growth , but also wrote that "the short-term

impact of encouraging existing users to become active on mobile

is that it will decrease our revenue" and that it is "likely


                                       10
.   .
        that increased mobile adoption over the last year has reduced FB

        revenue by a few percentage (based on rough analysis of data,

        underway)." (Pls .' 56.1 Response~ 96.) Runke also stated that,

        as the number of desktop users increased, determining the

        "impact of mobile on web monetization [was] not clear ." (Defs.'

        56.1   ~   97.)



                      Members of the "war room" presented their initial

        ana l ysis to Sandberg, Fa cebook 's Chief Operating Officer

        ("COO " ), and Ebersman, Facebook's Chief Financial Officer

        ("CFO " ) , on March 29 , 2012 , which was subsequently circulated to

        Facebook's senior officers , including Zuckerberg.          (Pls.' 56.1

        ~~   29 - 30 , 34-35 . ) Shortly thereafter, on April 4 , Zuckerberg

        wrote that "everything here is going really badly" and that

        Facebook's "revenue projection has gone down so much we now

        think we might go public at less than $50b if things continue."

        (Pls .' 56.1      ~   37 . ) A few days later, on April 9 , Zuckerberg

        wrote to Ebersman that Zuckerberg was "s cared that we're just

        way behind in a few key areas. Mobile is the biggest , where

        Wilde will dig us out of the hole we're in but otherwise not be

        particularly amazing." (Pls.' 56.1           ~   16.)



                      On April 12, 2012 , Zuckerberg and other Facebook

        management discussed the mobile usage trend with the Board at a


                                                11
,   I
    :




        dinner meeting .               (See Individual Defs . '                                  56 . 1    '.II   13 . ) The "initial

        analyses" of the "war room" examined first quarter revenue

        "drivers" and stated, among other things , that the "shift from

        web to mobile - can hurt revenue per user by as much as 25 %" and

        that Facebook "see[s] a drop in revenue among users that

        increase their mobile usage (versus similar users that keep

        their mobi l e constant). "                            (P l s .' 56 . 1          '.II    30 . )



                            On April 13 , 2012 , Facebook's Board received a

        presentation entitled "2012 Financial Forecast Update , " which

        noted that "revenue was running lower than p l an" and indicated

        Facebook would issue a downward revenue forecast.                                                                   (Pls . '   56.1

        '.II   39 . ) The presentation listed factors that " ha[d ] driven this

        change , " one of which was an "ongoing shift to mobile usage";

        the presentation did not state a quantification of the lost

        revenue.           (Id. ; Defs .' 56 . 1 .Response                        '.II          39 . ) Facebook ' s management

        presented to the Board a revenue forecast of $5 . 16 billion for

        2 012 and some of the "war room" analysis .                                                   ( Indi victual Defs .'

        56 . 1    '.II   14; Defs. '           56 . 1   '.II   65; see Pls.' 56.1                         '.II    42.) Members of

        the Facebook Board received a copy of the presentation and

        management's updates, which were reviewed at the Board meeting .

         (See Pls . '        56.1   '.II'.II    38-40; Individual Defs. '                                 56 . 1     '.II   17 . )




                                                                        12
I




                    On the same day, Sandberg distributed a "2012 Revenue

    & Growth Analysis" presentation to Facebook's Business

    Operations group that included slides stating that while MAUs

    increased, users were shifting to mobile, and that such a shift

    "could hurt revenue per user as much as 25 %." (Pls.'             56.1 1 42.)



                    On April 16, 2012, Ebersman met with investment bank

    analysts underwriting Facebook's IPO (the "Syndicate Analysts")

    and informed them that Facebook had revised its 2012 annual

    revenue estimate to around $5 billion, with second quarter

    revenue earnings estimated to be between $1.1 and $1.2 billion.

    ( P1 s. '   5 6. 1   <31   4 6; Def s. '   5 6. 1   <31   16. )



                    On April 23, 2012, Facebook filed an Amended Form S-1,

    which reported first quarter 2012 revenue of $1.058 billion, a

    44.7 % growth from 2011's first quarter revenue but a 6.8 %

    decline from 2011's fourth quarter revenue of $1.131 billion.

    (Defs.' 56.1 1 7; Pls.' 56.1 Response 1 7; Pls.' 56.1 1 51.) The

    Amended Form S-1 noted in numerous locations that Facebook's

    advertising revenue "may" or "could" be affected by users

    switching from using Facebook on personal computers to mobile

    devices.       ( See Def s.' 5 6. 1 Response 1 52. )




                                                              13
                On May 3 , 2012 , Runke shared additional mobile usage

revenue analysis, similar to prior analysis but with more data,

with Susan Li ("Li " ) , Facebook's Finance Manager.     (Pls .' 56.1

~   55.) This analysis modeled a hypothetical number of Facebook

users moving from a desktop computer to a mobile device, which

appeared to result in a reduction in revenue site-wide.          (Id . )



                In the succeeding days, members of Facebook's

management discussed amongst themselves how to address

Facebook's reduced 2012 annual estimate to $4.9 billion and that

revenue numbers had been declining week over week.        (See Pls.'

56 .1   ~~    56-60.) For example, on May 5, 2012 , Li emailed

Sandberg, Ebersman, and others, stating that "we have been

seeing ongoing softness since Tuesday evening causing revenue to

be down roughly 5 % week over week and the ads team plus

analytics folks are actively invest igating as we speak." (Pls.'

56.1    ~    56.) That same day, Ebersman left a voicemail for

Sandberg, observing that "[r]evenue is actually down week over

week which to my experience we haven't seen very often." (Pls .'

56. 1   ~    59.)




                                      14
            In anticipation of its IPO, Facebook organized a

"roadshow," which began on May 7, 2012, through May 17, 201 2 . 6

(Pls.' 56.1   ~   62; Defs.' 56.1 ! 21.)   Facebook's roadshow allowed

Facebook's senior executives an opportunity to make

presentations and market its IPO to potential investors around

the United States.     (Id.) At the start of the roadshow,

Facebook's senior management continued to discuss Facebook's

revenue trends internally and concluded that the IPO should

continue.   (Pls.' 56.1 !! 64-67.) At the start of the roadshow,

members of Facebook senior management, including Zuckerberg,

Sandberg, Ebersman, and Li discussed the IPO; during the

meeting, Zuckerberg texted his fiancee that "[w]e still ha v en't

figured out the revenue issue yet" and that it "may be a real

issue" because the "decrease was as big as we thought but it is

not continuing to decline .       . it hasn't returned [to baseline]

      [i]t just hasn't gone down further."       (Pls.' 56.1 ! 65.)

The parties disagree about the nature of Facebook's revenue

projections at this time, specifically whether the estimated

2012 revenue figure was stabilizing at around $5 billion based




6     Preparation for the roadshow had been going on at Facebook
for months prior. Of note, a draft script for the roadshow from
February 27, 2012, sent from Ebersman to Jeff Mccombs
 ("Mccombs"), Facebook's Director of Business Operations,
included language stating that "the macro trend towards more
mobile engagement does negatively impact our short-term revenue
trends." (Pls.' 56.1 ! 24.)


                                   15
----------------------------------------------------
    -   .

            on short-term "leversu used by Facebook's management to increase

            revenue in the short-term or if Facebook's strategy with regard

            to mobile was succeeding as a longer-term business solution.

            (Rizio-Hamilton Deel., Ex. 11 at 120:20; see Pls.' 56.1           ~~   49,

            66; Defs.' 56.1 Response~~ 64-67.)



                      During the roadshow, Facebook's executives, including

            Ebersman, Cipora Herman ("Hermann), Facebook's Treasurer, and

            Michael Grimes ("Grimesu), Morgan Stanley agreed to provide

            Facebook's most recent projections only to the Syndicate

            Analysts and, publically, to issue a free writing prospectus

            ("FWPu) that would supplement a preliminary prospectus released

            by Facebook back on May 3, 2012.      (Pls.' 56.1   ~   70.) On May 8,

            2012, Grimes also spoke with Li and discussed Facebook's updated

            revenue estimates and Facebook's rationale for the revisions to

            the registration statement.   (Pls.' 56.1    ~   73.)



                      On May 9, 2012, Ebersman sent an email to the Board

            about the mobile usage trend and discussed whether to update the

            Form S-l's disclosures.   (Individual Defs.' 56.1       ~~   18-19; see

            Pls.' Individual Defs.' 56.1 Response~ 26.) Later that day,

            Facebook filed an Amended Form S-1 Registration Statement (the

            "May 9 Registration Statementu) and the FWP, both of which

            stated that:


                                             16
     We believe this increased usage of Facebook on mobile
     devices has contributed to the recent trend of our daily
     active users ( DAUs) increasing more rapidly than the
     increase in the number of ads delivered.

                              * * * *
     As an example , we believe that the recent trend of our
     DAUs increasing more rapidly than the increase in the
     number of ads delivered has been due in part to certain
     pages having fewer ads per page as a result of these
     kinds of product decisions.

                             * * * *
     Based upon our experience in the second quarter of 2012
     to date, the trend we saw in the first quarter of DAUs
     increasing more rapidly than the number of ads delivered
     has continued . We believe this trend is driven in part
     by increased usage of Facebook on mobile devices where
     we have only recently begun showing an immaterial number
     of sponsored stor ies in News Feed, and in part due to
     certain pages having fewer ads per page as a result of
     product decisions. For additional information on factors
     that may affect these matters, see "Risk Factors-Growth
     in use of Facebook through our mobile products, where
     our ability to monetize is unproven, as a substitute for
     use on personal computers may negatively affect our
     revenue and financial results" and "Risk Factors-Our
     culture emphasizes rapid innovation and prioritizes user
     engagement    over    short-term   financial    results.

(Defs .' 56 .1 1 13; Pls.' 56.1 1 76.) Earlier drafts of the

FWP written by Grimes had included additional language

stating that: "As a result of these trends and based on our

experience in the second quarter to date, our current

expectation is that revenue for the second quarter will be

between $1.1 billion and $1.15 billion." (Pls .' 56.1 1 71.)




                                17
          The same afternoon as the FWP's release, Herman made 19

calls to the Syndicate Analysts and read from a script that

Grimes and she had prepared ( the "Herman Calls") .                              ( Pls.'   5 6. 1

':II   83 ; Defs.' 56.1    ':II   29.) The script stated:

          I wanted to make sure you saw the disclosure we made in
          our amended filing. We provided an update on certain
          trends in monetization-questions near term are the Ql
          trends and if they are sustaining. The upshot of this is
          that we believe we are going to come in the lower end of
          our $1.1 to $1.2 bn range for Q2 based upon the trends
          we described in the disclosure. A lot of investors have
          been focused on whether the trend of ad impressions per
          user declining (primarily as a result of mobile) was a
          one-time, or continuing, occurrence. As you can see from
          our    disclosure,     the    trend    is    continuing.
          Trends/headwinds over [the] next 6-9 months as this runs
          through the rest of the year, this could be 3-3.5 % off
          of $5B target. You can decide what you want to do with
          your estimates, our long term conviction is unchanged,
          but in the near term we see these trends continuing,
          hence our being at the low end of the $1, 100-$1, 200
          range.

 (Id.) Ebersman, Zuckerberg, and Sandberg were aware of the

Herman Ca 11 s .    ( Pl s . '     5 6 . 1 ':II 8 4 . )



               As a result of the Herman Calls and Facebook's lowered

revenue guidance, which the Syndicate Analysts understood to be

caused by increasing mobile usage, the Syndicate Analysts

reduced their revenue models; Facebook's lead underwriters

similarly revised their marketing materials based on the new

revenue estimates.                (Pls.' 56.1        ':11':II   87-88.) Retail Invest ors were




                                                       18
generally not informed of Facebook's revised revenue estimates.

(See Defs.' 56.1 Response i   94.)



          On May 13, 2012, in anticipation of the upcoming May

17 Board meeting, a presentation entitled "Advertising Update

for the Board" was circulated amongst Facebook management,

including Zuckerberg, Sandberg, and Ebersman (the "May 17 Board

Presentation").   (Pls.' 56.1 i   115; Defs.' 56.1 i   102.) The

presentation contained analysis from Mccombs, which stated,

inter alia, that: "Mobile only users have grown rapidly while

Desktop-only user growth has flattened," "This is a key driver

of which desktop PVs [page views] per user are down 12 % vs. last

year," and "Estimated revenue loss from this migration of $200MM

to $300MM in 2012." (Id.) The $200 to $300 million estimate was

a projected loss for all of 2012, and Mccombs indicated that the

presentation's estimates with regard to revenue loss from the

platform migration was his "swag at an estimate," or a

"scientific wild-ass guess." (Defs.' 56.1 i i 103, 105.)



          On May 15, 2012, during the roadshow, Facebook

increased its anticipated price range for its IPO shares to

between $34 and $38 per share, an increase from its earlier set

price range of between $28 and $35 per share.     (Pls.' 56.1

i 108.) This adjustment aligned with Facebook's strategy to


                                   19
implement "price integrity," which was an attempt to have the

post-IPO trading price approximate the IPO price, within a

discrete percentage band.     (See Pls.' 56.1         ~~    104, 108; Defs.'

56.1 Response~ 104.) Specifically, "price integrity" involves

pricing an IPO high enough so that many top investors lose

interest in participating, which would result in the stock price

not rising as much following the IPO.          (See Pls.' 56.1           ~~   104-

06.) The following day, May 16, 2012, Facebook also increased

the size of its IPO offering.     (Pls.' 56.1         ~    110.) By this time,

Facebook was generating revenue from mobile usage, although the

parties dispute the degree to which Facebook was certain it

would sustain mobile use as a revenue source.                    (See Defs.' 56.1

~~   88-91; Pls.' 56.1 Response~~ 11, 88-91.)



             On May 17, 2012, the Board discussed the May 17 Board

Presentation, which included Mccombs' analysis.                    (Pls.' 56.1

~~   118, 121; Individual Defs.' 56.1     ~~    23-24.) The Board learned

at the same meeting that Facebook's revenue projections for the

second quarter of 2012 and full year of 2012 were $1.1715

billion and $5.057 billion, respectively.             (Individual Defs.'

56.1   ~   21.) On the same day, Facebook conducted its IPO at a

price of $38 per share.     (Pls.' 56.1   ~    112; Defs.' 56.1          ~    8.)    In

connection with its IPO, Facebook's Form S-1 Registration

Statement became effective.     (Defs.' 56.1      ~       10.)


                                   20
The Officer Defendants were involved in the drafting of, and

reviewed     portions    of,        the   Registration    Statement.   (See

Individual Defs.' 56.1         ~~    51-54.)



             The Facebook IPO was scheduled to start at 11 AM on

May 18, 2012. 7 (Defs.' 56.1          ~   132.) Prior to NASDAQ's opening

that day, orders to buy Facebook shares surpassed orders to sell

Facebook shares.    (Defs.' 56.1          ~   133.) Trading started late that

morning, however, due to programming errors in NASDAQ, sell

orders had outpaced and surpassed buy orders.               (Defs.' 56.1

~~    134-36.) One consequence of NASDAQ's technical errors was a

failure to deliver order confirmations timely, and as a result,

certain orders became "stuck" and were only fulfilled several

hours after being made and, sometimes, even after being

cancelled; other "stuck" orders later put on the market ended up

cancelled because they were no longer marketable.               (Pls.' 56.1

~    124; Defs.' 56.1   ~~   139, 144-46.) NASDAQ's failure to process

cancelled orders resulted in a short-sell order imbalance of

Facebook stocks.    (Defs.' 56.1          ~   147.) NASDAQ's technological

malfunctions were fixed by approximately 1:50 PM that same day.




7    A prerequisite for listing a security on NASDAQ is that an
issuer must certify that it has completed a certain number of
initial share distributions in off-exchange transactions.
(Defs.' 56.1 ~ 195.) 295 foreign investors acquired Facebook
shares in this fashion. (See Defs.' 56.1 ~ 194.)


                                              21
,·   -·


          (Defs.' 56.1    ~   139.) At the end of its opening day, Facebook's

          stock closed up, at $38.23 a share.            (Id.)



                    Starting after close of trading on May 18 and

          continuing through May 22, 2012, news media published articles

          stating that Facebook had reduced its revenue guidance during

          its roadshow.       (See Pls.' 56.1   ~~   131-32, 140-44; Pls.' 56.1

          Response~ 162.) On May 18, 2012, after the close of Facebook's

          first day of public trading, Reuters stated: "Facebook also

          altered its guidance for research earnings last week, during the

          road show, a rare and disruptive move."             (Pls.' 56.1    ~   131.) In

          addition, Defendants identify articles, starting back on May 10,

          2012, and published up until the IPO, that stated that Facebook

          was unlikely to "meet their most optimistic projections" and

          similar language.       (See Defs.' 56.1     ~~   175-90.)



                    In the days following the IPO, Facebook's closing

          stock price fell. On May 21, 2012, the price closed at $34.03;

          on May 22, 2012, the price closed at $31.00.              (Pls.' 56.1     ~~   124,

          133, 152.) Facebook's stock price remained below its $38 IPO

          offer price through August 2013.            (Pls.' 56.1   ~   154-55.)




                                                 22
The Proposed Settlement



          On February 26, 2018, the parties informed this Court

that a settlement had been reached (the "Proposed Settlement")

ECF No. 569. The settlement provides for a $35,000,0000 cash

payment to resolve the securities class action brought against

defendants Facebook, Zuckerberg, Sandberg, Ebersman, Spillane,

Andreessen, Bowles, Breyer, Graham, Reed Hastings, and Peter

Thiehl, along with the Underwriter Defendants. The Proposed

Settlement was agreed to at the recommendation of mediator Judge

Daniel Weinstein ("Judge Weinstein") of the JAMS in December

2017. Parties memorialized in a term sheet their agreement and

executed it on January 12, 2018.



          On August 01, 2018, Plaintiffs moved for final

approval of the Proposed Settlement, for final approval of the

Plan of Allocation (ECF No. 586), and for an award of attorneys'

fees and payment of litigation expenses (ECF No. 588). These

motions were argued on September 5, 2018, at which time they

were marked fully submitted.




                               23
Applicable Standards



              Rule 23(e) provides that "claims, issues, or defenses

of a certified c lass may be settled, voluntarily dismissed, or

compromised only with the court's approval." F.R. C .P. 23(e).

Court approval of a class action settlement must be premised on

a hearing and subsequent finding that the settlement is "fair,

reasonable, and adequate" and not the product of collusion or

some other malfeasance. See F.R.C.P. 23(e) (3); see also Wal-Mart

Stores, Inc. v. Visa U.S.A.,      Inc.,   396 F.3d 96 , 11 6 (2d Cir.

2005)     (citing Joel A. v . Guiliani, 2 1 8 F.3d 132, 138   (2d Cir .

2000) . Courts in this Circuit recognize a "strong judicial

policy in favor of settlements, particularly in the class action

context." Wal-Mart, 396 F.3 d at 116 (cleaned up).



             Courts tasked with approving a settlement consider its

procedural and substantive fairness; they ask whether "the terms

of the settlement and the negotiation process leading up to it"

are fair.    In re Telik,   Inc. Sec. Litig., 576 F. Supp. 2d 570,

575     (S.D.N.Y. 2008) . When a settlement is the product of "arms-

length negotiations between experienced, capable counsel after

meaningful discovery," it is afforded a "presumpti on of

fairness, adequacy, and reasonableness." Wal-Mart,         396 F.3d at

11 6.


                                    24
  I.     The Proposed Settlement is Approved.



       a. The Proposed Settlement is Procedurally Fair



            The parties in this litigation are represented by

highly experienced, fully informed, and eminently capable legal

counsel. Settlement negotiations have involved extensive arms-

length negotiations between parties, including "mu ltip le in-

person mediation sessions and significant follow-up

discussions[.]" Pls.' Memo. in Support at 6 , ECF No. 587. The

$35 million amount is based on the suggestion by a neutral

mediator, Judge Weinstein of the JAMS. Id.



           The Proposed Settlement was reached just eight weeks

before trial was set to begin. Parties therefore had a deep

understanding of the facts and legal theories supporting the

claims. Before settlement, Lead Plaintiffs conducted extensive

investigations into Defendants' alleged misrepresentations,

opposed Defendants' motions to dismiss, conducted extensive

discovery including review of over 1.5 million pages of

documents, participated in 40 depositions of fact witnesses, and

prepared an expert report on the underwriting of the Facebook

IPO, among other things. See generally Pls.' Prelim. Approval

Memo at 7-8.


                                 25
          Settlement negotiations were carried out under the

direction of Lead Plaintiffs, sophisticated institutional

investors whose involvement suggests procedural fairness.          Id. at

16; see also In re Global Crossing Sec. & ERISA Litig., 225

F.R.D. 436, 462   (S .D.N.Y. 2004)    (presence of sophisticated

investors as lead plaintiffs is indicia of fairness).



          In addition to Lead Plaintiffs' deep understanding of

the facts and legal issues, expert consultants have assisted

with extensive pre-trail preparation. This includes the

depositions of 12 expert witnesses and fully briefed Daubert

motions. Pl. Final Approval Memo. at 7, ECF No. 586.



          Based on the process followed,      including involvement

of a third-party mediator and multiple experts, and the

extensive arms-length negotiations performed by sophisticated

counsel , this late-stage Settlement is procedurally fair.



     b. The Proposed Settlement is Substantively Fair



          Courts in this Circuit consider substantive fairness

using a nine-factor test from City of Detroit v . Grinnell Corp .,

495 F.2d 448,   463 (2d Cir . 1974). The Gr innell factors include:


                                     26
(1) the complexity, expense, and likely duration of the

litigation;     (2) the reaction of the class to the settlement;         (3)

the stage of the proceedings and discovery completed;          (4) the

risks of establishing liability;          (5) the risks of establishing

damages;     (6) the risks of maintaining the class action through

trial;    (7) the ability of defendants to withstand greater

judgment;    (8) the range of reasonableness of the settlement in

light of the best possible recovery and (9) the range of

reasonableness of the settlement in light of the risks of

litigation. Grinnell,     495 F.2d at 463.



     i.      Comp le xity , Expens e , and Likely Duration of Litigati on



             In general, securities class actions are recognized by

courts as "notabl y difficult and notoriously uncertain to

litigate." In re Michael Milken & Assocs. Sec. Litig., 150

F.R.d. 46,    53 (S .D.N.Y. 199 3) (quoting Lewis v. Newman, 59 F.R.D.

525, 528    (S.D.N.Y. 1973); see also In re Bear Stearns Companies,

Inc. Sec., Derivative,     &   ERISA Litig.,   909 F.Supp.2d 259 , 266

(S .D.N. Y. 2012) .



             The outstanding issues in this included whether and to

what extent Fa cebook's alleged misstatements and omissions

caused the post-IPO stock price decline ("Loss Causation"),


                                     27
.f




     whether the institutional investor subclass had actual knowledge

     of the alleged misstatements and omissions prior to the

     registration statement's issuance ("Truth on the Market " ) ,

     whether foreign purchasers of Facebook stock met the domesticity

     requirements of Morrison v . Nat ' l Australia Bank Ltd. , and

     whether the "no loss" plaintiffs had cognizable claims under the

     federal securities laws. Each of these issues wou l d have

     involved extensive expert testimony and reports presented at

     trial . Appeals would follow , further protracting the litigation

     and delaying any recovery.



                 These issues presented in this case are complex and

     difficult . They require the involvement of costly experts whose

     involvement tends to increase both the cost and duration of

     litigation. This factor weighs in favor of approval of the

     Proposed Settlement.



          ii .   Reaction of the Class to the Settlement



                 The "reaction of the class to the settlement is

     perhaps the most significant factor to be weighted in

     considering its adequacy ." In re Bear Stearns , 909 F . Supp . 2d

     259, 266 (RWS) (S . D.N.Y . 2012) (citing In re Am. Bank Note

     Holographies , Inc., 127 F . Supp.2d 418, 425 (S . D. N. Y. 2001) . "If


                                        28
only a small number of objections are received, that fact can be

viewed as indicative of the adequacy of the settlement." Wal-

Mart Stores, Inc. v. Visa U.S.A. Inc., 396 F.3d 96, 119 (2d Cir.

2005).



            Upon settlement in this case, the Court-appointed

claims administrator, A.B. Data, Ltd.   ("A.B. Data"), sent notice

packets, which contained a notice of settlement and class member

claim form ("Notice Packet), to 1,313,895 potential class

members and nominees. See Pls.' Memo. at 15. Plaintiffs also

arranged for notice of settlement to be published in Investor's

Business Daily, over the PR Newswire and CNW Newswire.   Id. In

the notice materials, recipients were informed of their right to

object to the settlement, and the relevant procedures for the

same. Id.



            Out of more than 1.3 million potential class members

who received Notice Packets, two objected. Pls.' Reply at 5.

Both objections were filed by retail investors whose total share

ownership equaled 1,100, or .0003 of the shares at issue in the

litigation. Id. That not one sophisticated institutional

investor objected to the Proposed Settlement is indicia of its

fairness. See In re Citigroup Inc. Sec. Litig., 965 F.Supp. 2d

369, 382 (S.D.N.Y. 2013).


                                 29
             The overwhelmingly positive reaction-or absence of a

negative reaction-weighs strongly in favor of confirming the

Proposed Settlement. The two objections, however, must be

evaluated.



             The first objector, James J. Hayes, has a well-known

history of filing class action objections in federal court.

Hayes v. Harmony Gold Mining Co., 509 F.App'x 21, 23 n.l         (2d

Cir. 2013)    (recognizing Hayes as a "frequent class action

objector"), City of Brockton Re. Sys. V. Avon Prods., Inc., No.

l:ll-cv-4665, Tr. At 12:3-4    (S.D.N.Y. Dec. 28, 2015)

(characterizing Hayes as a "serial objector"); In re IPO Sec.

Litig., 728 F. Supp. 2d 289, 294       (S.D.N.Y. 2010)   (requiring a

post appeal bond from Hayes, as a "serial objector").



             Hayes's primary objection to the Proposed Settlement

centers on the strategic decision by Lead Plaintiffs to forego

causes of action under the Securities Exchange Act of 1934         ('"34

Act")   in favor of 1933 Act claims. It is axiomatic, however,

that "a lead plaintiff has the sole authority to determine what

claims to pursue on behalf of the class." In re Facebook, 2013

WL 4399215, at *3 (S.D.N.Y. Aug 13, 2013); see also In re Bank

of Arn. Corp. Sec., Derivative, & ERISA Litig., 2011 WL 4538428,


                                  30
at *2   (S .D.N.Y. Sept. 29, 2011). And in any event, Hayes has

been on notice of Lead Plaintiffs' decision not to pursue ' 34

Act claims since at least 2015. Pls.' Reply at 1 3 . As Plaintiffs

point out , Hayes could have pursued an indi vidual '34 Act claim

against Facebook. He chose not to.



           Assuming a '34 Act claim or claims would have had

merit in this case-and Hayes has not made such a showing-the

Class has not been prejudiced by the absence of such claims. The

Comp laint was filed in 2013 (ECF No. 71), putting class members

on notice of the strategic decision to exclude '34 Act claims.

Neither Hayes nor the other Retail Subclass members brought an

indi v idual action against Facebook under the '34 Act on these

facts, nor did the other class members. This objection is

therefore without substantial merit.



           Hayes's next objection is to the Proposed Settlement's

release of liability, which bars class members from asserting

' 34 Act claims against parties to the action. Pls.' Reply at 14.

For the reasons Plaintiffs note-that this Circuit has approved

such releases and that ' 34 Act claims at this stage are

untimely-the Court is unpersuaded by this objection . See Wal-

Mart, 396 F.3d at 107 ("[C]lass action releases may include

claims not presented .     . so long as the related conduct arises


                                 31
out of the identical factual predicate as the settled conduct.")

(cleaned up).



          Finally, Hayes ob je cts on the basis that notice of

settlement was inadequate because certain class members had not

been identified by their brokers and banks ("Nominees") during

the process, and because some copies of the Notice Packet were

mailed late. Hayes Ob jecti on at 1, 3 -4. Because purchases and

sales of securities are often executed by Nominees and not

individual shareholders, Notice Packets could not have been sent

to shareholders until they were identified. Pls.' Reply at 15.

Following requests sent by Lead Counse l, over 325 ,000 potential

class members were identified by Nominees for the first time

after Notice Packets were sent to them. A portion of those

names, 138,000, were not provided until just before, or slightly

after, the c laim-filing and settlement objection deadlines. Id.



          The notice process, however, was reasonably calculated

to apprise potential class members of the settlement, as

required by Rule 23 . By sending notice to all persons who could

be identified by reasonable efforts-and requesting Nominees

provide the names of those that could not-Plaintiffs met the

requirements of Rules 23(c), 23(e), and due process. In re

Prudential Sec. Inc. Ltd. P'ships Litig., 164 F.R.D. 362, 368


                                32
(S.D.N . Y. ) , aff'd, 107 F.3d 3 (2d Cir . 1996) ("for the due

process standard to be met it is not necessary that every class

member receive actual notice, so long as class counsel acted

reasonably in selecting means likely to inform persons

affected.").



          By two weeks before the objection deadline in this

case , 1,313,895 Notice Packets had been mailed, comprising 95 %

of all total packets mailed. Pls. ' Reply at 18. The relevant

question is "not whether some individual shareholders got

adequate notice," but rather "whether the class as a whole had

notice adequate to flush out whatever objections might

reasonably be raised." Fidel, 534 F.3d at 514 .



          While it is less than ideal for certain investors not

to have received Notice Packets prior to relevant deadlines,

alternate notice was provided in widely distributed

publications, such as Investor's Business Daily, at least one

national newswire, and on the internet. Pls .' Reply at 15. This,

along with actual notice that was reasonably calculated to

achieve the widest possible class - wide distribution, is

satisfactory. See id; see also Fidel v . Farley, 534 F.3d 508,

514 -15 (6th Cir . 2008) (approving settlement despite 20 % of the




                                  33
class without notice until after objection and exclusion

deadlines). Accordingly, Hayes's objections are without merit.



            The second objection, lodged by Edward and Sheila

Brennan following their joint purchase of 100 shares of Facebook

common stock, is likewise unpersuasive. The Brennans do not

articulate a legal basis for their objection. See Brennan

Objection at 1 ("I have had several of these offers on other

stocks and never received any where near the amount I l ost .")

For this reason, the second and final objection is without

merit.



            The reaction of the class being overwhelmingly

positive, this factor supports final approval of the Proposed

Settlement.



     iii.   Stage of the Proceedings and Discovery Completed



            The advanced stage of this proceeding, and the

discovery so far completed , weighs in favor of approving the

Proposed Settlement. At the time o f settlement, discovery was

completed, the class had been certified, and numerous pre-trial

motions had been briefed and heard. Plaintiffs reviewed more

than 1.5 million pages of documents, took and defended dozens of


                                 34
depositions, including of top executives Zuckerberg and

Sandberg , and conducted mock jury exercises to test legal

theories. Pls.' Memo in Support at 11. These facts suggest Lead

Plaintiffs and their counsel had a "suffi cient understanding of

the case to gauge the strengths and weaknesses of their claims "

as well as the "adequacy of the settlement." In re AOL Time

Warner,    Inc. Sec. & ERISA Litig., No. 02 Civ . 5575   (SWK), 2006

WL 903236 , at *10   (S .D.N. Y. Apr . 6 , 2006) . This factor weighs in

favor of approval.



     iv.    Risks of Establishing Liability



            The risks of establishing liability in this case were

considerable, especially at this pivotal stage. Grinnell,        495

F.2d at 462. Those risks included an unfavorable decision on

summary judgment, an unfavorable outcome at trial, and lengthy

appeals even if Plaintiffs prevailed. Such risks could limit

recovery, or eliminate it altogether.



            Among the risks of establishing liability is

Defendants '   contention with respect to Facebook's mobile revenue

disclosure: that Facebook's statement that increasing mobile

usage "may" or "would" affect revenue is not definite enough and

therefore inactionable. See Pls.' Memo in Support at 18. A


                                   35
second risk arises out of Defendants' argument that, because

Facebook's revenue rebounded by the time of the IPO, there was

no loss, and therefore no liability. Id. Even if Plaintiffs

overcame these defenses and others, lengthy appeals could tie

up, delay, or ultimately preclude recovery for the class.



          The inherent risks to establishing liability support

approval of the Proposed Settlement.



     v.   Risks of Establishing Damages



          The risks of establishing liability apply with equal

force to the establishment of damages. Certain of the defenses

raised by Defendants present risks unique to the establishment

of damages. Chief among them is the negative causation defense

to loss causation. Plaintiffs themselves note the "plausibility"

of Defendants' negative causation defense. Pls. Memo in Support

at 21-2 2 . The unique circumstances surrounding Facebook's IPO,

including Nasdaq's May 18, 2012 widespread system failure on

Facebook's first day of trading, would complicate loss causation

and damages determinations.   Id. at 22.



          What is more, Defendants may well have successfully

argued at trial that damages should be limited, perhaps to a


                                36
~
I




    number smaller than the settlement amount, due to Facebook's

    strong performance since this litigation . Id.    ("Facebook common

    stock ultimately rebounded strongly and was trading at many

    multiples of the IPO price as the trial approached."). A costly

    and lengthy battle of the experts would likely coincide with

    such a determination. See In re IMAX Sec. Litig., 283 F.R.D. 178

    (S .D.N.Y. 2012) ("It is well established that damages

    calculations in securities class actions often descend into a

    battle of experts"); In re Telik, Inc. Sec. Litig., 576

    F.Supp. 2 d 570-80 (S .D.N.Y. 2008) (with a "battle of experts , it

    is virtually impossible to predict with any certainty which

    testimony would be credited , and ultimately, which damages would

    be found") .



                The risks and unknowns associated with establishing

    damages in this case weigh in favor of approving the Proposed

    Settlement.



         vi .   Risks of Maintaining the Class Action Through Trial



                While two subclasses of Plaintiffs have been certified

    in this case, Defendants have indicated an intent to move to

    decertify the Institutional Investor Subclass and the Retail

    Investor Subclass either before or after trial. Pls.' Memo in


                                     37
Support at 23. Because of the risk of decertification-which

appears particularly acute because certain class members were

informed of reduced revenue models before the IPO-this factor

weight in favor of approving the Proposed Settlement. In re Bear

Stearns, 909 F.Supp. 2d at 268-69 ("The risk that Defendants

could in fact succeed in their efforts to decertify the class

militates in favor of settlement approval."); see also Ingles v.

Toro, 438 F.Supp. 2d 203 , 214     (S .D.N.Y. 2006)   (same).



     vii. Ability of Defendants to Withstand Greater Judgment



          The ability of Defendants, and in particular Facebook ,

to withstand a judgment in excess of $35 million is clear . This

fact alone, however, "does not suggest that the settlement is

unfair." See   • 'Amato   v. Deutsche Bank, 236 F.3d 78, 86 (2d Cir .

2001). For a settlement to be fair and adequate, a "defendant is

not required to empty its coffers." IMAX, 283 F.R.D. at 191

(cleaned up); see also FLAG Telecom, 2010 WL 4537550 , at *19

("the mere ability to withstand a greater judgment does not

suggest the settlement is unfair").



          "It is well-settled that a case settlement amounting

to on l y a fraction of the potential recovery will not per se

render the settlement inadequate or unfair." Morris v. Affinity


                                    38
Health Plan, Inc., 859 F.Supp.2d 611 , 621 (S .D.N.Y. 2012); see

also Cagan v . Anchor Sav. Bank FSB, NO. 88 Civ. 3024, 1990 WL

73423, at *12     (E.D.N.Y . May 22 , 1990)   (approving class action

settlement of $2.3 million despite objections that "possible

recovery would be approximately $121 million."). Were this the

case , as one court in this Circuit has noted, "then only the

most massive settlement awards could be deemed reasonable in

cases against large corporations ." See Davis v. J.P. Morgan

Chase & Co ., 827 F.Supp . 2d 172, 178 (W.D.N . Y. 2011)    (assigning

"relatively little weight to th[is] factor" because "it is more

important to assess the judgment in light of plaintiffs' claims

and the other factors").



              Defendants' ability to withstand greater judgment does

not support approval and nor does it militate against approval.

Accordingly, this factor is neutral.



    viii .    Range of Reasonableness of Settlement Fund in Light of

             Best Possible Recovery and Attendant Risks of Litigation



              The final two Grinnell factors require analysis of the

settlement's reasonableness compared with the best possible

recovery , along with the attendant risks of recovery. See

Grinnell, 495 F.2d at 462. While this factor does not require


                                     39
"use of a mathematical equation yielding a particularized sum,"

there is a numerical range of reasonableness arrived at by

considering "the uncertainties of law and fact in any particular

case." See Morris, 859 F.Supp.2d at 621; see also In re Bear

Stearns,   9 09 F.Supp.2d at 269.



           Because Plaintiffs face serious challenges to

establishing liability, see supra§ II(V), consideration of

Plaintiffs' best possible recovery must be accompanied by the

risk of non-recovery. See generally In re Bear Stearns,    909

F.Supp.2d at 270   (noting that the final Grinnell factor is "a

function o f both (1) the size of the amount relative to the best

possible recovery; and (2) the likelihood of non-recovery").



           Plaintiffs contend that, when weighed against the

substantial risks of continued litigation and the ultimate

potential of non-recovery, "$35 million in cash is a favorable

result." See Pls.' Memo in Support at 25. The $35 million figure

was agreed upon only after careful consideration, both by

competent Lead Counsel and by Judge Weinstein of the JAMS.       Id.

There is no indication this settlement was the result of haste

or unscrupulous lawyering.




                                    40
          Instead, parties have presented and the Court has

observed serious risks and obstacles to recovery. Among those

obstacles, discussed more fully supra, is the negative ca usation

defense, the truth on the market defense, and the risk that,

even if Plaintiffs prevail, this case will be tied up in cost ly

post-judgment litigation and appeals. Id.   (noting obstacles to

judgment, including "Defendants' arguments that the truth was

widely known among institutional investors prior to the IPO" and

the capac it y of "negative -causation arguments" to "significantly

lower, or eliminate entirely" a final judgment).



          While particularized evidence has not been adduced to

support a "best possible" judgment, the agreed-upon figure is

reasonable in light of the substantial risks to recovery. Even

if $35 million amounts to one-tenth-or less-of Plaintiffs'

potential recovery, the risk of a zero- or minimal-recovery

scenario are real. Accordingly, while the best possible re covery

in this case may be higher than $35 million, the potentiality of

a dramatically reduced judgment-or no judgment at all-suggests

$35 million is within the range of reasonableness.



          The Proposed Settlement being procedurally and

substantively fair,   it is approved.




                                 41
VI. Plaintiffs' Plan of Allocation is Approved



            "To warrant approval, the plan of allocation must also

meet the standards by which the settlement was scrutinized-

namely, i t must be fair and adequate." In re WorldCom,   Inc. Sec.

Litig., 388 F.Supp.2d 319, 344   (S.D .N. Y. 2005); see also IMAX,

283 F.R.D. at 192. The formula established for allocation "need

only have a reasonable, rational basis, particularly if

recommended by experienced and competent class counsel ." In re

Bear Stearns, 909 F.Supp.2d at 270 (quoting In re Worldcom, 388

F.Supp.2d at 344) . In particular, "courts look primarily to the

opinion of counsel" in determining the reasonableness and

fairness of a plan of allocation. See In re Giant Interactive

Grp. , Inc. Sec. Litig., 279 F.R.D. 151, 163 (S .D.N.Y. 2011); see

also In re Marsh ERISA Litig, 265 F.R.D. 128, 145 (S.D.N.Y.

2010)   (same) .



            Plaintiffs' Plan of Allocation was prepared by

exper i enced counsel along with a damages expert-both indicia of

reasonableness . See Pls.' Memo in Support at 26; see also In re

Bear Stearns, 909 F.Supp.2d at 270 (considering experience of

counsel and the presence of a damages expert as evidence of

fairness and reasonableness). The Plan's individual class member

allocation is arrived at using the statutory formula in Section


                                 42
'   .

        ll(e) of the 34 Act (15 U.S.C. § 77k(e). See id.; see also

        Settlement Notice 1 64. The Plan of Allocation provides, for

        example, that individual class members cannot recover for shares

        "sold before the close of trading on May 18, 2012, because the

        first public disclosure of [allegedly misleading information]

        did not occur until after the close of trading on May 18, 2012."

        Pls. Memo in Support at 27.



                   For class members eligible for recovery-that is , class

        members who bought shares during the Class Period and sold after

        close of trading on May 18, 2012-individual recovery is

        calcu l ated under one of two options :   (1) the purchase price

        minus the sale price ("Option 1") ; or (2) the purchase price

        minus the greater of (a) the sale price or (b) $31 . 00 , which was

        the closing price of Facebook's Common Stock on May 22 , 2012

        ("Option 2") . Id. Recovery under Option 1 applies to class

        members who sold their common stock at a loss after close of

        trading on May 18, 2012 , but before close of trading on May 22 ,

        20 12, while recovery under Option 2 applies to c lass members who

        sold their common stock at a loss after close of trading on May

        22, 2012 but before close of trading on February 23 , 2018 . Id.



                  There are further provisions in the Plan of Allocation

        to " ensure equitable treatment for members of the Institutional


                                          43
Subclass and the Retail Subclass," such as "substantially

discounted" recovery for the Institutional Subclass based on the

reasonably held position that a "truth on th e market" defense is

more likely to limit recovery when asserted against

sophisticated institutional investors. See Id.    (recognizing the

"substantial additional risks [the Institutional Subclass] would

have faced in establishing that they were not aware that

Facebook had reduced its revenue estimated prior t o the IPO" and

the attendant risk of decertification).



            Plaintiffs' Plan of Allocation, like the settlement

itself, is "fair and adequate" and therefore satisfactory. See

In re Worldcom, 388 F.Supp.2d at 344    (S.D.N.Y. 2005)   ("To

warrant approval, the plan of allocation must also meet the

standards by which the settlement was scrutinized-namely, it

must be fair and adequate[.]"). The Plan of Allocation is

approved.



VII. Plaintiffs' Request for Attorneys' and Litigation Expenses

     is Granted



            Lead Counse l have moved for an award of attorneys'

fees in the amount of 25 percent of the Settlement Fund, for

payment of $4,962,978.46 in litigation expenses incurred


                                  44
prosecuting th i s action , and for payment of $56,792 . 53 in costs

and expenses incurred by the Cl ass Representatives , as

author i zed by the Pr i vate Secur i ties Litigation Reform Act of

1995 (the "PSLRA" ) . See ECF No . 8.



             Throughout this five - year litigation , Lead Counsel

have worked on a contingency- fee basis , a n d to da t e have not

received payment or fees for their ab l e representation. See

Pls .' Fees Memo at 8 , EC F . No . 589 .



   a . Attorneys' Fees and Litigation Expenses



   i .   Attorneys '     Fees



             The reasonab l eness of a reques t ed fee award depends on

six factors :    ( 1 ) the time and labor expended by counsel ;   ( 2) the

magnitude and complexities of the litigat i on ;     (3) the risks of

the l i t igation ;   (4) the quality of representation ;   (5) the

requested fee in relation to the settlement ; and (6) the pub l ic

interest at issue . See Go l dberger v. Integrated Res ., Inc. , 209

F.3d 43 , 50 (2d Cir. 2000) ; see also In re Bear Stearns , 909

F . Supp . 2d at 271 .




                                     45
             Courts in this Circuit have approved complex

securities class action fee awards totaling well over 25

percent. See Central States and Southwest Areas Health and

Welfare Fund v. Merck-Medco Managed Care, L.L.C., 504 F. 3d 229,

249 (2d Cir. 2007); Mohney v. Shelly's Prime Steak, Stone Crab                     &


Oyster Bar, NO. 06-cv-4270          (PAC), 2009 WL 5851465, at *5

(S.D.N.Y. Mar. 31, 2009)         (collecting cases); see also In re NYSE

Specialists Sec. Litig., No. 03-cv-8264               (S.D.N.Y. June 10, 2013

(41 % of $18.5 million settlement); In re Lebranche Sec. Litig.,

No. 03-cv-8201      (S.D.N.Y. Jan. 22, 2009)          (30 % of $13 million

settlement).



             In addition to serving as just compensation for class

counsel, attorneys' fee awards in common fund class actions

"also serve to encourage skilled counsel to represent those who

seek redress for damages inflicted on entire classes of persons,

and to discourage future alleged misconduct of a similar

nature." City of Providence v. Aeropastale, Inc., No. 11-cvp7132

(CM) , 2014 WL 18 8 3 4 9 4 , at * 11 ( S . D. N . Y . May 9 , 2014 ) , a ff' d,

Arbuthnot v. Pierson,        607 F. App'x 73       (2d Cir. 2015).



             "The trend in this Circuit is toward the percentage

method, which directly aligns the interests of the class and its

counsel and provides a powerful incentive for the efficient


                                          46
prosecution and early resolution of litigation." Wal-Mart

Stores, Inc. v. Visa U.S.A., Inc., 396 F.3d 96, 121 (2d Cir.

2005); In re IMAX Sec. Litig., 2012 WL 3133476, at *5.



          a. Time and Labor Expended by Counsel



          The first Goldberger factor weighs in favor of

approval of the fee award. This five-year litigation presented

myriad challenges for Lead Counsel-both procedural and

substantive. Plaintiffs' Counsel has devoted more than 94,000

hours to this litigation, with Lead Counsel's hours making up

95 % of the total. Pls.' Fees Memo at 14. The fully-briefed

motions in this case include: an initial motion to dismiss and a

motion for interlocutory appeal of its denial; a motion for

class certification; motions to exclude expert testimony, and

four motions for summary judgment. See generally Pls.' Fees Memo

at 15. Second, as Lead Counsel points out in their brief, the

work is not finished. Lead Counsel will move for a distribution

order, oversee the claims process, respond to class member

inquiries, and assist with class members' proofs of claim. See

id.



          The time and effort expended by Lead Counsel supports

approval of the attorneys' fee award sought.


                               47
             b. Magnitude and Complexity of the Litigation



             "Courts have recognized th~t, in general, securities

actions are highly complex "         (Fogarazzo v. Lehman Bros. Inc., No.

03 MDL 5194 , 2011 WL 671745, at *3 (S.D.N.Y. Feb. 23 , 2011)) and

that "securities class litigation is notably difficult and

notoriously uncertain" (In re Merrill Lynch         &   Co . Inc., Research

Reports Sec. Litig., No. 02 MDL 1484, 2007 WL 313474 , at *14

( S. D. N. Y. Feb. 1, 2 0 0 7) ) .



             As set forth above, this case presents unique and

difficult issues not only for the parties, but also for the

broader investor public. With respect to Facebook, the

enforcement of federal securities laws-and the attendant duties

of accurate and complete disclosure-is of great importance to

the public markets. And the complexity of this case is evidenced

by the confluence of factors that allegedly resulted in

Facebook's post-IPO performance, including, among other things ,

the significant technological failures at Nasdaq, the varying

revenue guidance, and conflicting media and analyit reports

directed at an emerging industry: social media. See generally

Parties' Joint Deel. This factor weighs in favor of approving

the fee award.


                                        48
·-"




                c. Risks of Litigation



                The risk of litigation represents "a pivotal factor in

      assessing the appropriate attorneys' fees to award plaintiffs'

      counsel in class action." In re Telik, Inc. Sec. Litig., 576

      F.Supp.2d 570, 592 (S.D.N.Y. 2008); see also McDaniel v. County

      of Schenectady, 595 F.3d 411, 424    (2d Cir. 2010) ("The level of

      risk associated with litigation is perhaps the foremost factor

      to be considered in assessing the propriety      of the [fee]

      multiplier.") (quoting Goldberger, 209 F.3d at 54) (cleaned up).



                As set forth above (supra§ II(V)), the risks

      Plaintiffs, and in turn Plaintiffs' Counsel, faced in

      establishing both liability and damages are significant. The

      truth-on-the-market, negative causation, and damages defenses,

      in particular-all bolstered by expert testimony-present

      challenges counsel avoid by settlement. See Pls.' Fees Memo at

      20; see also Parties' Joint Deel. i i 130-136.



                The procedurally precarious posture of this case-with

      several motions for summary judgment pending and the very real

      possibility of decertification (supra discussion§ II(V) )-

      underscore the risk involved. As Plaintiffs note, Defendants'


                                      49
contention that certain statements about mobile revenue were not

misleading because "mobi le revenues in creased just before the

IPO" adds to the risk. And no matter the final result at trial,

lengthy and expensive appeals seem ine v itable.



           The strategic litigation risk associated with

contingency fee representation adds to the mix. Courts in this

Circuit recognize contingency fee representation as an important

factor in determining appropriate fee awards. See, e.g.,       In re

Arn. Bank Note Holograph ies, In c. Sec. Litig., 127 F.Supp.2d 418,

433   (S.D.N.Y . 2001) (considering the risk of non-recovery

associated with contingency fee representation). This case, like

others taken on a contingency fee basis, could have been

dismissed or decertified at least once prior to settlement-

resulting in no compensation for Lead Counsel. For that reason,

and the reasons discussed above (see supra discussion§§ II(iv)-

(vi)), the risks of litigation are established. They weigh in

favor of approving the fee award.



           d. The Quality of Representation



           The quality of representation in this case has been

evident from the start. Th e two firms comprising Lead Counsel

are nationally recognized as having substantial experience and


                                  50
, ,   •   •"'I.




                  expertise prosecuting complex class actions. See Parties' Joint

                  Deel . 11 130-136. The quality of Plaintiffs' representation is

                  evident from the fact that Plaintiffs survived motions to

                  dismiss filed by some of the nation's preeminent law firms. This

                  factor,   too, supports approval of the fee award.



                             e. The Attorneys' Fees Requested in Relation to the

                                Settlement



                             "In determining whether the Fee Application is

                  reasonable in relation to the settlement amount, the Court

                  compares the Fee Application to fees awarded in similar

                  securities class -a ction settlements of comparable value." In re

                  Marsh & McLennan, Co . Sec. Litig., No. 04 MDL 8144, 2009 WL

                  5178546 , at *19 (S.D.N . Y. Dec. 23, 2009). As set forth above,

                  courts in this Circuit have approved fee awards totaling well

                  over 25 percent. See supra§ VII(a) (collecting cases) . This

                  factor favors fee approval.



                             f . Public Policy Considerations



                             "When class counsel in a securities lawsuit have

                  negotiated an arm's-length agreement with a sophisticated lead

                  plaintiff possessing a large stake in the litigation, and when


                                                   51
that lead plaintiff endorses the application following close

supervision of the litigation, the court should give the terms

of that agreement great weight." In re WorldCom, 388 F.Supp.2d

at 353. The public interest supports enforcement of fair and

reasonable agreements that are the product of arm's-length

negotiation by competent counsel and independent third-parties.



          For that reason, and the reasons set forth above, the

fee award of 25 percent of the Settlement Fund is approved.



  ii.   Litigation Expenses



          "It is well-settled that attorneys may be compensated

for reasonable out-of-pocket expenses incurred and customarily

charged to their clients, as long as they were incidental and

necessary to the representation of those clients." See In re

Indep. Energy Holdings PLC Sec. Litig., 302 F.Supp.2d 180, 184

(S.D.N.Y. 2003); see also Facebook, 2015 WL 6971424, at *12

(approving expert, printing, postage, court, research,

mediation, press release, process service, telephone, travel,

and meal expenses).



          Lead Counsel's primary expense was for experts and

consultants, which totaled over $3 million, or approximately 66 %


                               52
of the total Plaintiffs' Counsel's total expenses. Pls.' Fees

Memo at 29. Throughout this litigation, Lead Counsel

understandably consulted with at least five testifying experts

whose reports were submitted to this Court. See id.



          Other experts were retained to assist in gathering

evidence, assessing damages, and conducting mock jury exercises.

These fees, along with travel fees totaling over $300,000, are

sizeable. As Plaintiffs note, however, the amount sought is less

than the $5.6 million figure included in the Settlement Notice.

See Pls.' Fees Memo at 30 ("The Settlement Notice advised

potential Class Members that Lead Counsel would seek payment of

litigation expenses not to exceed $5.6 million."). To date,

there have been no substantive objections to the requested fee

award.



          Because the requested fees fall into categories that

are commonly recognized as reimbursable, see In re Bear Stearns,

909 F.Supp.2d at 273, and because the expenses are reasonable in

light of the duration and complexity of this action, the fee

award is approved.




                               53
{ '   -·

             b. Class Representatives' Expenses



                     Lead Counsel seeks an expense award totaling

           $56,792.53 on behalf of Class Representatives, pursuant to the

           PSLRA's provision for "award[s] of reasonable costs and expenses

           (including lost wages) directly relating to the representation

           of the classu made to "any representative party serving on

           behalf of a class .u 15 U.S.C. § 77z-l(a) (4); Pls.' Fees Memo at

           30.



                     The expenses sought by Class Representatives Arkansas

           Teacher, Mr. and Mrs. Galvan, Ms. Morley, Mr. Rand, and Mr. and

           Mrs. Melton, totaling $56, 792.53, have been reviewed and

           comport with similar requests approved in this Circuit. See

           Pls.' Fe es Memo at 31 (collecting cases). Accordingly, Class

           Representatives' expense request is approved.




                                           54
,   ,,.,___.
    j




               Conclusion




                          For the foregoing reasons , Pl a i ntiffs ' motio n s for

               final approval of the Proposed Settlement and for approval of

               the Plan of Allocat i on are granted . Al so f or the f oregoing

               reasons , Lead Co u nsel ' s mot i on for approva l of the attorneys '

               fee award and attorneys ' expenses , a n d for approva l of the Class

               Representatives ' expenses is also granted .



                          It is so ordered .




               New York, NY
               November:}__(;, 2018




                                                                   U.S.D . J.




                                                   55
